Citation Nr: 0925693	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.  The appellant seeks surviving spouse 
benefits.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The Board remanded this 
claim for additional development in June 2008.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  

VA's duty to assist includes making reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, if available.  38 C.F.R. § 3.159(c)(1) 
(2008).  In June 2008, the Board remanded the claim for 
service connection for the cause of the Veteran's death to 
obtain the Veteran's terminal hospital records from Oak Hill 
Hospital in Brooksville, Florida, from April 2003.  The 
appellant submitted an Authorization and Consent to Release 
Information to VA for these records in November 2008.  
However, there have not been any attempts to obtain the 
Veteran's terminal hospital records from Oak Hill Hospital as 
requested in the previous Board remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  



Because these records may be useful in deciding the 
appellant's claim, the Board finds that an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(1).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board also remanded the 
appellant's claim in June 2008 to obtain a VA examination 
from a cardiologist regarding whether the Veteran's cause of 
death was related to his period of service.  In September 
2008, a VA examiner opined that the cause of the Veteran's 
death was not related to his period of service.  However, the 
addition of the Veteran's terminal hospital records may be 
significant in determining the etiology of the cause of the 
Veteran's death.  The Board therefore finds that remand for 
an addendum opinion to the September 2008 VA examination is 
necessary subsequent to obtaining the Veteran's terminal 
hospital records.  38 C.F.R. § 3.159(c)(4) (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
terminal hospital records from Oak Hill 
Hospital in Brooksville, Florida, from 
April 2003.  As noted above, the 
appellant has submitted a release for 
these records.

2.  If the additional records are 
available and obtained, return the 
claims folder the to the September 2008 
VA examiner and ask that he review 
these records.  If the September 2008 
VA examiner is not available, a 
different examiner should be asked to 
review the entire claims folder.




The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's congestive heart failure, 
cardiomyopathy, and/or coronary artery 
disease had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the Veteran had 
rheumatic heart disease related to in-
service rheumatic fever, and if so, 
whether it caused or contributed 
substantially or materially to his 
death.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Finally, readjudicate the claim.  
If the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

